Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,7,9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2815588 (Ruane).
Regarding claim 1, Ruane teaches an article of footwear (see figures 1-8), comprising: an upper portion formed of one or more parts, wherein the upper portion includes a lateral side and a medial side, and wherein the upper portion at least partially defines a front part of a foot-receiving chamber for the article of footwear; a lateral side track extending along the lateral side of the upper portion (lateral pocket 37); a medial side track extending along the medial side of the upper portion (medial pocket 37); and a heel engaging component (16) including: a lateral rail (lateral tab 38) that is movably 
Regarding claim 2. The article of footwear taught by Ruane, further comprising: a locking system (clamp 33) having a part engaging the heel engaging component to hold the heel engaging component in the closed configuration.  
Regarding claim 3. The article of footwear taught by Ruane, wherein the locking system includes a release mechanism located at a rear heel area of the article of footwear (outward projecting portion 36).  
Regarding claim 4. The article of footwear according to Ruane, further comprising: a biasing system (spring 27) that applies a biasing force to the heel engaging component, wherein the biasing force is applied in a direction to move the heel engaging component from the closed configuration to the open configuration.  
Regarding claim 6. The article of footwear according Ruane, further comprising: a lateral stop system that prevents the lateral rail from being completely disengaged from the lateral side track; and a medial stop system that prevents the medial rail from being completely disengaged from the medial side track (female and male tracks extending in the heel only extend as long as the tracks and therefore provide a lateral stop system as claimed).  

Regarding claim 9, the tracks (pockets 37) have an opening as claimed.
Regarding claim 19, see the rejection with regard to claims 1-3 above, additionally Ruane teaches the release mechanism (end 36 of clamp 33) located at a rear heel area of the article of footwear (see figures 1,2 and 7), wherein an activator portion (end 36) of the release mechanism is disposed between the bottom surface of the heel engaging component and the horizontal support surface (see figures 1-2).  
4.	Claim(s) 1,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2848140 (Pais).
Pais teaches an article of footwear (see figures 1-4), comprising: an upper portion formed of one or more parts, wherein the upper portion includes a lateral side and a medial side, and wherein the upper portion at least partially defines a front part of a foot-receiving chamber for the article of footwear; a lateral side track extending along 
	Regarding claim 9, see figure 3 which shows the side tracks (6,6) having an opening as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruane ‘588 in view of Pais ‘140.
Ruane teaches an article of footwear as claimed (see the rejection above) except for the biasing system being two springs (lateral and medial spring) instead of one spring (27).  Pais teaches an article of footwear wherein the biasing system can be one or two springs (two springs 5 are taught but see paragraph 0030 which also teaches only one can be used).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught by Ruane with two springs (i.e. a lateral and medial spring) instead of the one spring, in view of the teachings of Pais, inasmuch as two spring would provide a greater biasing force to move the heel portion in the open position.  
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either [Ruane ‘588 or Pais ‘140].
Both Ruane and Pais teach an article of footwear as claimed (see the rejections above for details) except for the rearmost bottom of the heel engaging component suspended above the horizontal surface by a distance of at least 1.5 inches.  The distance the rearmost bottom of the heel engaging component suspended above the horizontal surface of Ruane and Pais is not disclosed.  However, the examiner takes official notice that it is old and conventional in the art to have sole greater than 1.5 inches, including soles being several inches above the horizontal surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date .
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruane ‘588 or US 5782015 (Dananberg).
Ruane teach an article of footwear as claimed (see the 102 rejections above with regard to claims 1-4,6,7,9 and 19 for details) except for the track component is configured to support movement of the heel engaging component upward and rearward when changing from the closed position to the open configuration.   Dananberg teaches a prior art article of footwear (see figure 1) wherein the heel of the sole is at least 2 inches and therefore the surface 19 is sloped upwardly and rearwardly with respect to the horizontal surface 18.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footwear taught by Ruane, with an increased heel height resulting in the surface of the sole with regard to the heel of the wearer being sloped upwardly and rearwardly, as taught by Dananberg, so as to increase the user’s height.  Naturally, due to the upwardly and rearwardly sloped sole as taught by the combination the heel engaging component would move upward and rearward when changing from the closed position to the open configuration.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556